Citation Nr: 1110976	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a hysterectomy.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.  She also had additional service in the U.S. Army Reserves from 1984 to 1995.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, declined to reopen the Veteran's claim for service connection for residuals of a hysterectomy and denied service connection for migraine headaches.  

In December 2007, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing); a transcript of that hearing is of record.  

In March 2009, the Board reopened the claim for service connection for residuals of a hysterectomy and remanded the underlying claim on the merits, as well as the claim for service connection for migraine headaches, to the RO, via the Appeals Management Center (AMC), for additional development.  The claims were then returned to the Board for further appellate consideration.

In March 2010, the Board sent the Veteran a letter notifying her that the Veterans Law Judge who conducted the December 2007 hearing had retired and that she had the right to another hearing with a different Veterans Law Judge who would ultimately decide her appeal.  38 C.F.R. § 20.707 (2010).   The Veteran indicated that she wanted another hearing.  Therefore, in June 2010, the Board remanded the claims to the RO so that the Veteran could be scheduled for another Travel Board hearing.  In December 2010, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1. Total abdominal hysterectomy and bilateral salpingo-oophorectomy were not performed during active service and the gynecological problems that led to these surgeries were not manifested in active service; a preponderance of the evidence is against finding that residuals of hysterectomy are related to military service.

2.  A migraine headache disability was not manifested in active service; and a preponderance of the evidence is against a finding that current migraine headaches are related to military service.


CONCLUSIONS OF LAW

1.  Residuals of hysterectomy were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

2.  Migraine headaches were not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  

In this case, the Veteran's request to reopen her claim for service connection for residuals of a hysterectomy and for service connection for migraine headaches were received in March 2006.  Thereafter, she was notified of the general provisions of the VCAA in correspondence dated in April and June 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist her in completing her claims, identified her duties in obtaining information and evidence to substantiate her claims, and provided other pertinent information regarding VCAA.  Thereafter, the claims were reviewed and a rating decision was issued in November 2006 and a statement of the case (SOC) was provided to the Veteran in March 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the April and June 2006 letters, as well as in letters dated in January and November 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate her claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims during the course of this appeal.  In this regard, the Veteran's service treatment records, VA treatment records dated through March 2008, and private medical records from St. Luke's Hospital and the Mayo Clinic have been obtained and associated with her claims file.  The Veteran was given the opportunity to present testimony regarding her claims for service connection at the Board hearings conducted in December 2007 and December 2010.   

The Board notes that the Veteran has alleged that her gynecological problems began during active duty and continued through active reserve duty, eventually resulting in hysterectomy.  She also contends that her migraine headaches began during active duty and continued through active reserve duty.  In the Board's March 2009 remand, the Board directed the RO/AMC to verify the dates of all of the periods of active duty for training and inactive duty training from her Reserve service.  The Board also directed the RO/AMC to obtain all of the Veteran's service treatment records from her Reserve service.

Following the Board's remand, the RO/AMC made additional attempts to obtain the Veteran's service treatment records, to include from her Reserve service; however, no additional records were located.  The Records Management Center (RMC) indicated that all available service treatment records had been previously mailed.  No further attempts were made to verify the dates of the Veteran's active duty for training and inactive duty training; however, the Board does not find this to be prejudicial to the Veteran.  Since the records that are available during the Veteran's Reserve service are unremarkable for gynecological problems and migraine headaches, there is no prejudice to the Veteran in not verifying these periods of Reserve service.  Furthermore, as will be discussed further below, the Veteran's private medical records do not indicate that these disabilities were incurred during or are otherwise related to a period of active for training or inactive duty training.  

In the March 2009 remand, the Board also requested that the RO/AMC make attempts to obtain private treatment records from Dr. S.  The RO/AMC requested records from Dr. S. in July and September 2009, however, the second request was returned by the U.S. Postal Office.  The RO/AMC notified the Veteran that VA was unable to obtain records from Dr. S. and requested that she send the records directly to VA if she wanted this evidence to be considered.

Based on the foregoing, the Board finds that the RO/AMC has substantially complied with the Board's March 2009 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claims, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claims.

Law and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Active duty includes any period of active duty for training (ADT) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INADT) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6 (2010)

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ADT or from injury incurred or aggravated while performing INADT.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

Residuals of Hysterectomy

The Veteran underwent a total abdominal hysterectomy (removal of the uterus) in April 1992, and laparoscopic surgery with bilateral salpingo-oophorectomy (removal of the ovaries with fallopian tubes) and lysis of adhesions in March 1993.  The Veteran asserts that she began having gynecological problems during active duty and that these problems continued during her Reserve service and ultimately resulted in a hysterectomy.

The Veteran's service treatment records reflect that she had two pregnancies during service.  During her first pregnancy, in October 1981, she complained of tenderness of the anterior and lateral uterus.  Examination failed to demonstrate any uterine tenderness or adenexal mass, and the impression was probable round ligament syndrome.  In February 1982, she was treated for vaginitis.  In March 1982, she delivered a healthy male.  A May 1982 gynecological questionnaire indicates that she denied any menstrual problems, such as excessive or prolonged menses.  A May 1982 pap smear indicated atypical cells were present and she was instructed to repeat the test in 3 to 4 months.  In July 1982, she requested birth control pills and it was noted that she had a moderate amount of discharge.  The impression was cervicitis and candida.  The July 1982 pap smear was unsatisfactory due to inflammation.  In August 1982, it was noted that she had brought in a small blood clot that she had passed through her vagina.  A note was made to rule out product of conception (POC).  A pathology report indicated the specimen was inflamed necrotic endometrial tissue.  She was instructed to return if she had increased bleeding or pelvic cramps.  

During a February 1983 annual examination, the Veteran denied any current gynecological complaints and denied a history of gynecological problems.  A pap smear was negative for dysplastic and malignant cells; a few atypical cells were noted.  In May 1983, she was treated for yeast vaginitis.  In June 1983, she complained of breakthrough bleeding and the doctor recommended an increase in estrogen in her birth control pill.  In December 1983, she was treated for nonspecific vaginitis.  In April 1984, she went into premature labor, which was resolved with Ritodrine.  She gave birth to a male in June 1984.  A July 1984 pelvic examination noted a well-healed episiotomy.  She separated from service in August 1984. 

The Veteran's Reserve service records indicate she had a pelvic examination in March 1985 for annual reserve training.  The pelvic examination was normal and the pap smear was negative for dysplastic and malignant cells; inflammation was present.

Private treatment records reflect that the Veteran complained of a 3-month history of abdominal cramps in April 1987.  She was treated for vaginitis in January 1988.  A February 1988 pap smear showed mild dysplasia and she underwent laser vaporization of the cervix in March 1988.  In April 1988, she complained of bleeding after intercourse.  She was treated for vaginitis in August 1988 and had a negative pap smear in October 1988.  In July 1989, she gave birth to a baby boy without complications.  In March 1990, she complained of post-coital bleeding since her last monthly period.  The impression was probable fibroids.  In April 1990, she complained of dyspareunia (pain during sexual intercourse) since her last monthly period.  The impression was probable fibroids versus retroflexed uterus.  An April 1990 note reflects that a sonogram showed uterine fibroids and it was questioned whether this was the cause of the post-coital bleeding.  A pap smear was negative.  In May 1991, she was diagnosed with an ovarian cyst.  

An April 1992 private medical record from St. Luke's Hospital reflects that the Veteran had a one-year history of increasing abdominal pain, menorrhagia, and dyspareunia.  She was scheduled for exploratory laparotomy with total abdominal hysterectomy.  She said that the abdominal discomfort mainly occurred at the time of her menses and resulted in severe pain and absence from work for three days per month.  She had tried various medications without relief.  She said that over the past year, her menstrual cycles had become much heavier and that she had been unable to have intercourse for the past three months due to severe abdominal pain.  The physician discussed with her the options of laparoscopy with evaluation versus abdominal hysterectomy, but she and her husband both wanted definitive surgery with removal of the uterus.  They both indicated that they understood the risks and benefits of the procedure.  She underwent a total abdominal hysterectomy without complications.

A February 1993 private medical record indicates the Veteran was status post total abdominal hysterectomy secondary to dyspareunia and menorrhagia.  She also had areas of endometriosis of the uterosacral ligaments in the posterior cul de sac.  She complained of a 3-week history of right lower quadrant discomfort.  The assessment was right lower quadrant discomfort, probably secondary to endometriosis.  It was noted she was given Depo Lupron and that if the pain continued or worsened, the physician would proceed with a laparotomy with removal of the ovaries and evaluation of endometriosis at that point.  In March 1993 she underwent surgical laparoscopy with bilateral salpingo-oophorectomy and lysis of adhesions without complications.  

During the December 2007 Travel Board hearing, the Veteran testified that she first began having problems while she was pregnant with her first son during service.  She said that she began spotting and was having pain during intercourse.  She said that her menstrual cycles became irregular and that she had an abnormal pap smear.  

During the October 2009 VA gynecological examination, the Veteran reported that during military service, she had pain during intercourse, ovarian cysts, intermittent bleeding between cycles, and severe abdominal pain.  She said she continued to have these symptoms after service and was diagnosed with endometriosis.  She later underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy.  She said she continued to have occasional pelvic pain.  The VA examiner opined that the Veteran's total abdominal hysterectomy and bilateral salpingo-oophorectomy were "less likely as not" related to her military service.  The examiner noted that service treatment records were silent as to endometriosis during active duty and that the records showed that the Veteran had two uncomplicated pregnancies during service.  The examiner noted that the Veteran had atypical cells on a pap smear, yeast vaginitis, and that she passed a specimen after a menstrual cycle, which was necrotic endometrial tissue.  The examiner stated that there was no objective evidence of any gynecological disorder during service necessitating a hysterectomy.  

During the October 2010 Travel Board hearing, the Veteran testified that she began having abdominal pain during service and that she had premature labor with both pregnancies, which was extremely painful.  

Upon review of the evidence, the Board finds that service connection is not warranted for residuals of a hysterectomy.

In this case, the evidence reflects that the Veteran had increasing problems with abdominal pain, menorrhagia, and dyspareunia beginning in the late 1980s.  Eventually, she and her husband opted for a total abdominal hysterectomy in April 1992.  During that surgery, which included exploratory laparotomy, she was diagnosed with endometriosis.  Post-surgery, she continued to have pain associated with endometriosis, and a bilateral salpingo-oophorectomy and lysis of adhesions was performed in March 1993.  

At the outset, the Board acknowledges that the Veteran is competent to describe the gynecological symptoms that led to her decision to undergo a total abdominal hysterectomy.  See 38 C.F.R. § 3.159(a)(2) (2010) (defining "competent lay evidence").  However, statements from the Veteran that she began experiencing these symptoms during service are not credible.  A review of her service treatment records do not reflect chronic complaints of abdominal pain, menorrhagia, or dyspareunia.  Although she complained of breakthrough bleeding in May 1983, her birth control pills were adjusted and there were no further complaints regarding any abnormal bleeding.  Private treatment records reflect that she had a one-year history of increasing problems with abdominal pain, menorrhagia, and dyspareunia prior to the hysterectomy in April 1992.  The Board notes that she had complaints of abdominal cramps in April 1987, post-coital bleeding in March 1990, a diagnosis of fibroids in April 1990, and an ovarian cyst in May 1991.  Hence, the evidence reflects that the onset of the gynecological problems that led to her hysterectomy began in the late 1980s.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.  

As regards the etiology of the Veteran's hysterectomy, the Board points out that the only medical evidence of record weighs against the claim.  In this regard, the October 2009 VA examiner opined that the gynecological problems that led to the Veteran's hysterectomy did not have their onset during military service.  The Board finds the VA examiner's opinion to be persuasive because it is based on a review of the claims folder, subjective history of the Veteran, and supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

The Board notes that the Veteran believes that the gynecological problems that led to her hysterectomy began during active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

Migraine Headaches

The Veteran's service treatment records reflect that, in October 1982, she complained of severe muscle tension headaches and abdominal distress.  It was noted that she was involved in a motor vehicle accident in July 1982 and had visible and palpable spasms of the trapezius on the left side and occipital tenderness.  The assessment was severe muscle tension headache.  In May 1983, she complained of frontal headaches associated with reading; she was referred to optometry clinic, but no changes were recommended in her prescription.  In July 1983, she complained of a frontal headache persisting three days.  She denied dizziness, lightheadedness, trauma, vomiting, nausea, or diarrhea.  She said that she had had spots in her eyes occasionally with headaches.   It was noted that her headaches had been diagnosed as tension headaches.  The assessment was combination muscle spasm, vascular spasm headaches, possibly stress-related. 

The report of a March 1985 annual training physical examination indicates that the Veteran's head was normal; she denied having frequent headaches on the Report of Medical History.

Private medical records reflect that, in December 1989, the Veteran was shopping with her husband when she developed a right-sided headache with visual disturbances.  It was noted that she had no history of migraine headaches and no family history of such.  She said she had a history of occasional typical tension headaches and pain in her temporomandibular joint that had resolved.  About 30 minutes after onset, she developed loss of peripheral visual fields, which resolved before visiting the emergency department.  She complained of pain across her forehead and on the right side of her head with vertigo if she moved her head rapidly.  The impression was probable first episode of migraine headache.

A November 1990 record reflects the Veteran's complaints of visual scotoma that began 6 to 7 days ago.  It was noted that she had a previous incident in December 1989 with migraine headache.  Eye examination was normal.  The assessment was migraine headaches.  

An August 1992 record reflects that the Veteran complained of a migraine headache lasting 5 to 6 days with nausea and dizziness.  She said the headache started with spots in front of both eyes.  An eye examination was normal.  The impression was probable ophthalmic migraine.  

A July 1993 record reflects that the Veteran reported a history of intermittent "cyclical" headaches dating back to late 1989.  She reported experiencing two headache types.  She experienced severe headaches, preceded by a visual aura manifest by "shimmering spots".  Associated symptoms included nausea, photophobia, phonophobia, and asmophobia.  In addition, she also noted a history of intermittent, dull, nonpulsatile global head pain, which were distinguishable from her migraine headaches.  The impression was migraine headaches with aura, and tension-type headaches.  

During the December 2007 Travel Board hearing, the Veteran testified that she began having headaches during service, but was not diagnosed with migraine headaches until 1989 or 1990.

The report of a September 2006 VA neurological examination reflects that the Veteran reported that her migraine headaches began in 1985 during active service.  She said that she was diagnosed by the Mayo Clinic.  She said that she experienced an aura prior to a severe episode, but that she also had near daily headaches that were not associated with aura.  She said the severe headaches occurred 2 to 3 times per month and lasted 2 to 3 days.  She was being treated with Zomig, Topiramate, and Phenergan.  The diagnoses were migraine headaches and daily headaches, rebound type, due to daily or near-daily use of medication.  The examiner opined that the Veteran's current headaches were "less likely" to be related to her complaints during military service.  In this regard, the examiner explained that her headache symptomatology during military service was different from her current migraine symptoms.  The examiner noted that she was diagnosed with tension/muscle spasms headaches and that there was some suggestion that this was associated with neck pain resulting from the 1982 motor vehicle accident.  

During the December 2010 Travel Board hearing, the Veteran testified that she began having headaches with visual changes during military service and that she has continued to have headache episodes since.  

Based on the evidence as outlined above, the Board finds that service connection for migraine headaches is not warranted.

In this case, the evidence reflects that the Veteran was first diagnosed with migraine headaches in December 1989 - about 5 years after service.  Generally, the passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
The Board has considered the Veteran's statements that her migraine headaches began during military service.  In this regard, she is competent to report observable symptoms, and thus such statements could potentially show continuity of symptoms such as to enable a grant of service connection.  However, her statements as to continuity have not been consistent are not deemed credible here.  In this regard, the Board notes that the contemporaneous medical records reflect that the Veteran reported no history of migraine headaches prior to December 1989.  Although she had tension headaches and muscle spasm/vascular spasm headaches during service (possibly related to neck pain associated with a motor vehicle accident), these headaches were not chronic.  This is supported by the fact that the Veteran denied a history of frequent headaches on her March 1985 Report of Medical History.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.  

To the extent that the Veteran asserts that her migraine headaches are related to, or are a progression of, the headaches that she had during military service, the Board points out that the only medical opinion of record addressing this question weighs against the claim.  The September 2006 VA examiner opined that the Veteran's current migraine headaches were different than the headaches she had during service and not related.  Further, the examiner opined that her daily headaches, rebound type, were due to daily or near-daily use of medication.  

The Board notes that the Veteran believes that her current migraine headache disability is related to service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  In this case, although the Veteran is competent to report that her migraine headaches began during service, as noted above, the contemporaneous lay and medical evidence do not support these assertions and the Board does not find them to be credible.  Otherwise, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology.  
Both Claims

The Board has also considered the written statements of the Veteran and her representative; however, to the extent that any such lay statements are being offered to answer the questions of diagnosis and etiology, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  As the Veteran and her representative are laypersons without the appropriate medical training or expertise, they are not competent to render probative (i.e., persuasive) opinions on these medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the lay assertions as to diagnosis and etiology of the have no probative value.

For the foregoing reasons, the claims for service connection for residuals of a hysterectomy and for migraine headaches must be denied.  In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a hysterectomy is denied.

Service connection for migraine headaches is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


